Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00107-CR

                                      Robert MARTINEZ, Jr.,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6698
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: March 14, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant Robert Martinez, proceeding pro se, attempts to appeal from the trial court’s

January 12, 2018 order denying his motion for judgment nunc pro tunc seeking additional pre-

sentence jail time credit. However, the Texas Court of Criminal Appeals has held that the proper

procedure for challenging the denial of a motion for judgment nunc pro tunc is by writ of

mandamus, not by appeal. See Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010)

(“If the trial court denied the motion for judgment nunc pro tunc or fails to respond, relief may be

sought by filing an application for writ of mandamus in a court of appeals.”).
                                                                     04-18-00107-CR


     Accordingly, we dismiss this appeal for lack of jurisdiction.

                                               PER CURIAM

DO NOT PUBLISH




                                             -2-